UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6841



MICHAEL D. HUDGINS,

                                                Petitioner - Appellant,

          versus


JON P. GALLEY; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-02-3752-BEL)


Submitted:   October 1, 2003                 Decided:   October 21, 2003


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael D. Hudgins, Appellant Pro Se. Ann Norman Bosse, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael D. Hudgins seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2254 (2000) petition.                 An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.     28 U.S.C. § 2253(c)(1) (2000).            When, as here,

a district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”       Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).         We have independently reviewed the

record    and   conclude    that   Hudgins   has   not   made   the   requisite

showing.    See Miller-El v. Cockrell, 537 U.S. 322, 123 S. Ct. 1029

(2003).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We also deny Hudgins’s motion for preparation

of a transcript at government expense. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                      DISMISSED


                                       2